Filed 10/7/14 P. v. Lopez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064885

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS258962)

KARLA MARIA LOPEZ,

         Defendant and Appellant.

         APPEAL from a judgment of the Superior Court of San Diego County, Alvin E.

Green, Jr., Judge. Affirmed.

         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         Karla Maria Lopez was charged in an information and pled guilty to two felony

counts: (1) driving under the influence of alcohol, with admissions of a 0.15 percent or

more blood alcohol concentration and three separate driving under the influence
violations within 10 years (count 1, Veh. Code,1 §§ 23152, subd. (a), 23626, 23550,

subd. (a), 23578); and (2) driving while having a measurable blood alcohol level with

admissions as set forth in count 1 (count 2, § 23152, subd. (b)). She also pled guilty to

two misdemeanor counts: (1) hit-and-run driving (count 3, § 20002, subd. (a)); and (2)

driving with a suspended license (count 4, § 14601.2, subd. (a)).

       For count 1, the court sentenced appellant to a two-year middle term in prison, but

suspended execution of the sentence. The court granted five years of formal probation,

including 270 days in custody that could be served in work furlough. The court stayed

the sentence for count 2. (Pen. Code, § 654.) As to the two misdemeanor counts, the

court denied probation and sentenced appellant to time served in custody. The court also

imposed various fines and ordered restitution to the victim of the hit and run.

                              FACTUAL BACKGROUND

       On August 11, 2012, at about 1:30 p.m. appellant was observed by a fellow driver

on Olympic Parkway in Chula Vista driving "really, really fast," "fishtailing" and

swerving back and forth across the white lines dividing separate lanes of traffic.

Appellant then side-swiped another car and maneuvered her car to the side of the road.

When the driver who had been hit pulled up behind appellant, she drove away. The

driver called 911 and relayed the appellant's license plate number. A few hours later the

police located appellant and arrested her. At about 4:15 p.m., a breathalyzer test




1      Subsequent unspecified statutory references are to the Vehicle Code.
                                            2
measured appellant's blood alcohol content at 0.179 and 0.176. A certified copy of

appellant's Department of Motor Vehicles record reflected three prior convictions for

driving under the influence and that her driving privileges had been suspended.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal but asks that this court review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738.2 We granted Lopez permission to file a brief on her own behalf

and she has not responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal. 3d 436 and

Anders v. California, supra, 386 U.S. 738, has disclosed no reasonably arguable appellate

issue. Competent counsel has represented Lopez on this appeal.




2      On April 29, 2014, appellate counsel wrote a letter to the superior court asking the
court to correct a clerical error in the probation order. Counsel correctly points out that
the probation order is inaccurate because it reflects that the court suspended imposition of
sentence, when, in fact, the transcript of the sentencing hearing clearly reflects that the
court imposed a prison sentence of two years, but suspended execution of that sentence
pending successful completion of probation. We presume the court has corrected this
clerical error.
                                                3
                                 DISPOSITION

     The judgment is affirmed.


                                               HALLER, J.

WE CONCUR:



MCCONNELL, P. J.



O'ROURKE, J.




                                      4